Citation Nr: 0811703	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for panic disorder and 
generalized anxiety disorder, to include whether the February 
2003 rating decision that denied service connection for panic 
disorder and generalized anxiety disorder was based upon 
clear and unmistakable error (CUE).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1975 to January 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for panic disorder 
and generalized anxiety disorder and hypertension.  

The issue of service connection for panic disorder and 
generalized anxiety disorder, to include whether the February 
2003 rating decision that denied service connection for panic 
disorder and generalized anxiety disorder was based upon CUE, 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's diagnosed hypertension first manifested years 
after service and is not shown to be related to her service 
or to any incident therein. 


CONCLUSION OF LAW

The veteran's current hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

Service medical records show that in September 1994, the 
veteran was found to have elevated blood pressure.  She was 
monitored for serial blood pressure readings and given blood 
pressure education documentation.  On separation examination 
in October 1996, the veteran made no complaints regarding her 
blood pressure, and her blood pressure was found to be within 
normal limits.  Since the veteran was not diagnosed with 
hypertension on separation, and there was one recorded 
complaint during approximately 22 years of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
hypertension.  38 C.F.R. § 3.303(b).  VA medical records 
dated from July 1997 to November 2001 show that the veteran 
had elevated blood pressure, but there was no diagnosis of 
hypertension.  On VA examination in October 2002, the veteran 
reported that she had been found to have high blood pressure 
and prescribed medication for it but had decided to 
discontinue the medication.  The examiner found no diagnosis 
of hypertension.  The first post-service evidence of record 
of a diagnosis of hypertension is a March 2004 VA medical 
report where the veteran had a follow-up appointment after an 
exercise treadmill test.  VA medical records dated from March 
2004 to January 2006 show that the veteran received 
intermittent treatment for hypertension.  At no time did any 
treating provider relate the veteran's hypertension to her 
period of active service.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current hypertension.  There is no competent medical opinion 
of record relating the veteran's hypertension to her service 
or any event in service.  Additionally, hypertension was not 
diagnosed within one year after separation, so presumptive 
service connection for hypertension is not warranted.  

The veteran contends that her current hypertension is related 
to her active service.  However, as a layperson, she is not 
competent to relate her hypertension to her period of active 
service.  Further, she is not competent to provide a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service diagnosis 
of the veteran's hypertension is in March 2004, approximately 
7 years after her separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
hypertension developed in service or is due to any event or 
injury in service.  The Board thus concludes that the 
hypertension was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim, 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and a rating 
decision in February 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).     

A review of the claims folder shows that sufficient notice 
complying with the notice requirements has not been sent to 
the veteran regarding her claim for service connection for 
panic disorder and generalized anxiety disorder, to include 
whether the February 2003 rating decision that denied service 
connection for panic disorder and generalized anxiety 
disorder was based upon CUE.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand is required in order to allow 
for sufficient notice to the veteran.  The Board regrets the 
additional delay that will result from this remand, but finds 
it necessary in order to ensure that the appellant has 
received all notice required by law.   

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and her 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to service connection for panic 
disorder and generalized anxiety 
disorder, to include whether the 
February 2003 rating decision that 
denied service connection for panic 
disorder and generalized anxiety 
disorder was based upon CUE, and of 
what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on her behalf.  The notice 
should also ask the veteran to provide 
any evidence in her possession that 
pertains to the claim.  The notice must 
comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate period of time for 
response.      

2.  Then, readjudicate the claim for 
service connection for panic disorder 
and generalized anxiety disorder, to 
include whether the February 2003 
rating decision that denied service 
connection for panic disorder and 
generalized anxiety disorder was based 
upon CUE.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


